Per Curiam.
The respondent having collected on behalf of a client the sum of $550 on March 2, 1929, concealed the fact of such collection and converted the money to his own use. When his *482client learned of the collection on or about May 27, 1929, he demanded payment. The respondent forwarded his check for the amount, but the check was not paid when presented. Respondent subsequently paid S3ÓÓ on account. He later induced his Client to indorse his noté for 11,000 Upon the representation that out of the proceeds thereof he would pay the balance of $250 then due and that- he would also pay said note at maturity. The respondent did neither, with the result that his client was compelled to pay approximately $600 on account of said note.
The respondent should be disbarred. °
Present — Mabtin, P. J., O’Malley, Townley, Dobe and Cohn, JR
Respondent disbarred.